In re Miller, George C.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “I”, No. 289-056.
Granted in part; denied in part. The state broke an agreement not to enhance punishment under R.S. 15:529.1. Rulings of the courts below to the contrary are reversed and the state is ordered to abide by its previous commitments to relator. Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971). This case is remanded to Section “I”, Criminal District Court, Orleans Parish, for further proceedings.